Citation Nr: 0323561	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  02-05 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for blindness.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for peripheral 
neuropathy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On April 8, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the appropriate State or 
Federal agency and obtain service 
personnel records regarding: The desired 
records relate to active duty performed 
in the U. S. Air Force during the period 
from July 1963 to June 1967.  If no such 
service personnel records can be found, 
or if they have been destroyed, ask for 
specific confirmation of that fact.

2.  After the above development has been 
completed and the records received have 
been associated with the claims file, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examinations: 1.) 
An endocrine system examination to 
determine the existence and etiology of 
diabetes mellitus; 2.) A cardiovascular 
examination to determine the existence 
and etiology of hypertension; and 3.) A 
neurological examination to determine the 
existence and etiology of blindness and 
peripheral neuropathy.  Send the claims 
folder to the examiners for review.  
Please provide the examiners with the 
following instructions:

A complete rationale must be given for 
any opinion expressed, and the foundation 
for all conclusions must be clearly set 
forth.  The report of the examination 
should be associated with the veteran's 
claims folder.  Any testing deemed 
necessary by the examiner should be 
conducted.

The veteran has claimed that he developed 
diabetes mellitus, blindness, 
hypertension, and peripheral neuropathy 
as a result of his exposure to toxic 
herbicides (Agent Orange) in Vietnam.  

After a review of the medical evidence in 
the claims file, the endocrine system 
examiner should answer the following 
questions:

a.  Does the veteran currently suffer 
with diabetes mellitus?

b.  If so, is it at least as likely as 
not that any current diabetes mellitus is 
etiologically related to his alleged 
exposure to toxic herbicides in Vietnam 
or in any other way to his military 
service?

c.  If his diabetes mellitus was not 
directly incurred during his military 
service, is it at least as likely as not 
that this disease was aggravated beyond 
its natural course during his military 
service?  If possible, please indicate 
the degree of disability associated with 
this aggravation as opposed to the degree 
of disability that would have existed 
without such aggravation.

After a review of the medical evidence in 
the claims file, the cardiovascular 
examiner should answer the following 
questions:

a.  Does the veteran currently suffer 
with hypertension?

b.  If so, is it at least as likely as 
not that any current hypertension is 
etiologically related to his alleged 
exposure to toxic herbicides in Vietnam 
or in any other way to his military 
service?

c.  If his hypertension was not directly 
incurred during his military service, is 
it at least as likely as not that this 
disease was aggravated beyond its natural 
course during his military service?  If 
possible, please indicate the degree of 
disability associated with this 
aggravation as opposed to the degree of 
disability that would have existed 
without such aggravation.

After a review of the medical evidence in 
the claims file, the neurological 
examiner should answer the following 
questions:

a.  Does the veteran currently suffer 
with blindness and/or peripheral 
neuropathy?

b.  If so, is it at least as likely as 
not that any current blindness and/or 
peripheral neuropathy is etiologically 
related to his alleged exposure to toxic 
herbicides in Vietnam or in any other way 
to his military service?

c.  If his blindness and/or peripheral 
neuropathy was not directly incurred 
during his military service, is it at 
least as likely as not that this disease 
was aggravated beyond its natural course 
during his military service?  If 
possible, please indicate the degree of 
disability associated with this 
aggravation as opposed to the degree of 
disability that would have existed 
without such aggravation.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 





to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



